UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6196


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IVAN ALEXANDER COPELAND, a/k/a Bert,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cr-00091-RGD-DEM-1; 2:14-cv-00539-RGD)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ivan Alexander Copeland, Appellant Pro Se.   Benjamin L. Hatch,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ivan     Alexander        Copeland     seeks       to     appeal        the       district

court’s    order    denying      relief    on     his    28    U.S.C.       § 2255      (2012)

motion.     The order is not appealable unless a circuit justice or

judge     issues    a    certificate        of    appealability.                  28    U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent    “a       substantial    showing           of     the    denial       of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).

     When    the    district      court    denies       relief       on     the    merits,     a

prisoner     satisfies          this    standard         by         demonstrating         that

reasonable     jurists         would    find      that        the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,          the     prisoner         must

demonstrate    both      that     the     dispositive         procedural           ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Copeland has not made the requisite showing.                               Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3